
	
		IV
		112th CONGRESS
		1st Session
		H. RES. 325
		IN THE HOUSE OF REPRESENTATIVES
		
			June 22, 2011
			Mr. LaTourette
			 submitted the following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		Congratulating Hungary on the series of
		  events commemorating the centennial anniversary of former U.S. President Ronald
		  Reagan and welcoming the establishment of the Hungarian Freedom Dinner and the
		  Hungarian Freedom Award to celebrate the lasting idea of freedom and the
		  principle of responsible liberty cherished by Hungary and the United States
		  alike.
	
	
		Whereas Hungary has been an important ally of the United
			 States and recently gave invaluable assistance in freeing the two American
			 journalists captured in Libya;
		Whereas Hungarians have fought for the ideals of freedom,
			 popular sovereignty, the rule of law, and the cause of liberty at home and
			 abroad, most notably in 1848, 1956 and 1989;
		Whereas Michael Kovats de Fabriczy fought for, and died
			 defending America’s independence during the American Revolution in Charleston,
			 South Carolina;
		Whereas Lajos Kossuth, who fought for Hungary's
			 independence in the 1848 Revolution and whom the American Government rescued
			 and provided safe haven for, was later received by cheering crowds as he
			 traveled across United States to promote the principle of democratic
			 government;
		Whereas in the Revolution and Freedom fight of 1956,
			 Hungarians rose up against communist rule first within the eastern bloc
			 countries;
		Whereas in 1989, Hungary was the first country to open its
			 border and allowed refugees from East Germany to cross;
		Whereas Hungary became the first among the former Soviet
			 bloc countries to transition to a Western-style parliamentary democracy;
		Whereas between March and April 1990, Hungary held its
			 first free parliamentary elections;
		Whereas Hungary privatized its economy to adopt
			 free-market principles and is a member of the International Monetary Fund and
			 the World Bank;
		Whereas between 1995 and 2004, Hungary played a critical
			 role in implementing the Dayton Peace Accords in the Balkans by allowing its
			 airbase at Taszár to be used by coalition forces transiting the region;
		Whereas in April 1999, Hungary acceded to the North
			 Atlantic Treaty Organization (NATO) and became a formal military ally of the
			 United States;
		Whereas between April 2003 and December 2004, Hungary
			 helped stabilize Iraq by deploying a 300-strong battalion to Iraq as part of
			 the Multi-National Force, and in 2003 allowed the Taszár airbase to be used for
			 training the Free Iraqi Forces;
		Whereas, on May 1, 2004, Hungary acceded to the European
			 Union with support from the United States Government;
		Whereas since 2006, Hungary has led a Provincial
			 Reconstruction Team in Afghanistan and has also deployed an Operational
			 Mentoring and Liaison Team, which operates in partnership with the Ohio
			 National Guard and other United States military personnel in
			 Afghanistan;
		Whereas in 2008, Hungary's military took over command of a
			 joint battalion on the Balkans in support of NATO missions;
		Whereas, Hungary's Pápa Airbase is the home base of the
			 Strategic Airlift Consortium's C–17 operations for NATO missions;
		Whereas, on November 17, 2008, Hungary joined the Visa
			 Waiver Program;
		Whereas Hungary formally and symbolically overcame the
			 legacy of Communism by having recently passed a new Constitution, replacing its
			 previous, temporary Constitution rooted in the Soviet era, to solidify the rule
			 of law;
		Whereas between January and June 2011, Hungary held for
			 the first time the rotating presidency of the Council of the European Union
			 with a commitment to advancing the transatlantic agenda;
		Whereas in the past three decades, the United States
			 offered assistance and expertise to help establish a constitutional and
			 democratic political system, and a plan for a free market economy to
			 Hungary;
		Whereas between 1989 and 1993, the Support for East
			 European Democracy Act provided more than $136 million for economic
			 restructuring and private sector development;
		Whereas the Hungarian-American Enterprise Fund offered
			 loans, equity capital, and technical assistance to promote private-sector
			 development;
		Whereas the United States Government offered and provided
			 expert and financial assistance for the development of modern and Western
			 institutions in several policy areas, including national security, law
			 enforcement, free media, environmental regulations, education, and health
			 care;
		Whereas United States direct investment has had a direct,
			 positive impact on the Hungarian economy and on continued good bilateral
			 relations;
		Whereas the United States and Hungary share common values
			 of democracy, rule of law, separation of powers, cultural diversity, religious
			 tolerance, and social mobility;
		Whereas the United States is home to approximately 1.5
			 million Hungarian-Americans;
		Whereas Hungarian Americans serve as goodwill ambassadors
			 promoting greater understanding between United States and Hungary, by educating
			 people in the United States about Hungary's rich cultural heritage; and
		Whereas Hungarian Americans are an important part of the
			 fabric of the United States, as evidenced by their contributions to the arts,
			 science, academia, sports, and business: Now, therefore, be it
		
	
		That House of Representatives—
			(1)congratulates Hungary on the commemorative
			 events to honor the legacy of Ronald Reagan in the region;
			(2)recognizes Hungary as an important
			 strategic partner of the United States in Europe; and
			(3)commends Hungary for reaffirming its
			 commitment to transatlantic values, the principles of constitutionalism, and
			 republican government; and contributing to the stability of the region.
			
